



EXECUTION VERSION


EXHIBIT 10.37


SECOND AMENDMENT
TO THE
SPECTRA ENERGY CORP EXECUTIVE CASH BALANCE PLAN
(AS AMENDED AND RESTATED EFFECTIVE MAY 1, 2012)
THIS SECOND AMENDMENT (“AMENDMENT”) is made this 26th day of February, 2017, by
Spectra Energy Corp, a Delaware corporation (the “Company”), to amend the
Spectra Energy Corp Executive Cash Balance Plan (as Amended and Restated as of
May 1, 2012) in order to revise the definition of “Committee.”
Section 2.6 of the Plan is deleted, in its entirety, and replaced with the
following new Section 2.6:
“Committee” means the Compensation Committee of the Board of Directors or its
delegate; provided, however, in the event that a Change in Control occurs and
Spectra Energy Corp is not the surviving ultimate parent company on or after the
Change in Control, then the “Committee” shall mean the compensation committee
(or, if none, a comparable committee) of the board of directors (or, if none,
comparable governing body) of the ultimate parent company or the delegate
thereof.


As amended hereby, the Plan is hereby ratified and confirmed and shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company has adopted and executed this Second Amendment
on the date specified below to be effective as of February 26, 2017.






SPECTRA ENERGY CORP
 
 
 
 
By:
 
Name:
Dorothy M. Ables
Title:
Chief Administrative Officer
Date:
February 26, 2017





    